Smith, J. S. C.
I think that the violations of the provisions of the Liquor Tax Law which authorize the forfeiture of the certificate must be such a violation as would justify the criminal conviction of the holder of the tax certificate. The violation complained of was committed by one Stevens. Upon the undisputed evidence, I think Stevens was selling liquor by virtue of the certificate as agent of the Malcolm Brewing Company; but there is no evidence whatever that the sales complained of as a violation of the Liquor Tax Law were made with the consent or knowledge of the brewing company or by its authority. In the absence of such evidence, there could be no criminal conviction of the Malcolm Brewing Company for such violation.